NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 23, 2019*
                                 Decided April 23, 2019

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

No. 18-3608

IN RE: ROBERT M. KOWALSKI,                   Appeal from the United States District
      Appellant.                             Court for the Northern District of Illinois,
                                             Eastern Division.

                                             No. 18 C 7228

                                             Rubén Castillo,
                                             Chief Judge.

                                       ORDER

      The Executive Committee of the United States District Court for the Northern
District of Illinois issued an order requiring attorney Robert Kowalski to sign in upon
entering the federal courthouses in the district and to be escorted by a United States
Marshal while inside. Kowalski appeals that order, raising several constitutional
arguments. But because the Executive Committee’s order is not the result of judicial
action, we dismiss the appeal for lack of jurisdiction.

      *  We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3608                                                                          Page 2

       According to the Executive Committee’s order, it “became aware” that Kowalski
“has been loud and disrespectful of the court and court personnel,” “has become
verbally combative with judges,” and “often refuses to follow court procedures or
respect the authority of the judge.” On appeal, Kowalski disputes all these statements
and challenges both the ex parte nature of the proceedings and the Executive
Committee’s power to enter the order restricting how he accesses the courthouses. The
Committee, he argues, has “branded and silenced Attorney Kowalski as an enemy of
the state,” in violation of his constitutional rights to free speech, due process,
confrontation, and trial by jury.

        The Executive Committee can issue two types of orders: judicial and
administrative. See In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003); In re Palmisano,
70 F.3d 483, 484 (7th Cir. 1995). We have jurisdiction over appeals from the Executive
Committee’s judicial actions; administrative actions, on the other hand, are reviewed by
this circuit’s Judicial Council. See Chapman, 328 F.3d at 904. Here, the order requiring
Kowalski to sign in and be escorted by a marshal while at the federal courthouses is
administrative. See In re Long, 475 F.3d 880, 880–81 (7th Cir. 2007).

       Kowalski tries to compare the order to other judicial actions, such as entering
injunctions and imposing sanctions. See Chapman, 328 F.3d at 904–05 (filing restrictions
are judicial actions); Palmisano, 70 F.3d at 484 (disbarment is judicial action). But no such
order was issued against Kowalski. To curtail Kowalski’s disruptive conduct, the
Executive Committee issued the order in its “proprietary capacity, just like a restaurant
that expels an unruly customer and forbids him to return.” Long, 475 F.3d at 880–81. The
order impacts only how Kowalski accesses the courthouses, not whether he may. See id. at
881. And although the Executive Committee threatened sanctions (which might include
options that are judicial in nature) if Kowalski should fail to comply with its order, it
has not yet done so.

       We therefore lack jurisdiction to consider the order and DISMISS the appeal.